Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Election By Original Presentation
Status of Claims


This Office Action is in response to the amendment filed July 18, 2022.   Claims 1-10,14-19,23,24,26,29, and 40-47 are pending in the application. Claims 11-13,20-22,25,27,28 and 30-39 have been cancelled. Claims 1-5,8,17, and 19 have been amended.  Claims 40-47 are newly added. Newly submitted claims 44-47 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claims 44-47 are directed to a method  of controlling the growth of auxin-susceptible plants and originally examined 1-10,14-19,23,24,26,29 are directed to an herbicidal composition. 
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 44-47 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
.   Thus, claims 7,15,23,24,26,29 and 44-47 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1-6,8,9,14,16-19 and 40-43 have been examined to the extent they read on the elected subject matter of record.


Withdrawn Rejections
	Applicant's amendments and arguments filed July 18, 2022 are acknowledged and have been fully considered.  
Claims 1-6, 8,9,14 and 16-19 were rejected under 35 USC 103 as being unpatentable over Volgas et al. (US PG Publication 2002/0160916A1) in view of Kikugawa et al. (US Patent 8,492,310 B2).   This rejection is withdrawn in view of Applicant’s amendment deleting the monocarboxylic acid component. 

New Rejection(s) Necessitated by the Amendment filed on July 18, 2022

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 18 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

           Claim 18 recites the limitation "acetic acid" in line 5.  There is insufficient antecedent basis for this limitation in the claim because the monocarboxycylic acid component was deleted from claim 17 and claim 18 depends on claim 17.

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-6,8,9,14,16-19 and 40-43 are rejected under 35 USC 103 as being obvious over Wright et al. (US PG Publication 2012/0142532 A1, newly cited) in view of Malaquin et al. (WO2009112836 A2, newly cited) .


Applicant’s Invention

     Applicant claims a herbicidal composition concentrate comprising: (a) at least one auxin herbicide, wherein the auxin herbicide comprises dicamba, or an agriculturally acceptable salt or ester thereof; (b) 


Determination of the scope and the content of the prior art
(MPEP 2141.01)

   Wright et al. teach an aqueous herbicidal solution concentrate formulation useful for killing or controlling the growth of unwanted plants, the formulation comprising a solution comprising an auxin herbicide component consisting essentially of auxin herbicide salts ([0008-0010]) such as dicamba wherein cations for the formation of auxin herbicide salts include, without limitation, sodium, potassium, ammonium, lithium, diammonium, monoethanolamine, diethanolamine, triethanolamine, triisopropanolamine, dimethylamine, diethylamine, triethylamine, methylamine, ethylamine, diglycolamine, propylamine, butylamine, pentylamine, hexylamine, heptylamine, octylamine, decylamine and dodecylamine, and mixtures thereof ([0025]).  Wright et al. teach that in some embodiments, the dicamba formulations of  are used in the preparation of concentrate, tank mix or ready to use (RTU) formulations further comprising one or more additional co-herbicides ([0109]) wherein an auxin herbicide (e.g., dicamba) is combined with a co-herbicide selected from glyphosate, glufosinate (or glufosinate-P), an ALS inhibitor, salts and esters thereof, or combinations thereof ([0117]).  Wright et al. teach that co-herbicide concentrate formulations of the invention typically comprise from about 50 to about 750 g a.e./L, from about 300 to about 750 g a.e./L, from about 350 to about g a.e./L, from about 400 to about 750 g a.e./L, from about 450 to about 750 g a.e./L, or even from about 500 to about 750 g a.e./L. ([0116]). In co-herbicide formulations, a weight ratio on an acid equivalent basis of the auxin herbicide to the total co-herbicide of no greater than about 50:1, for example, about 50:1, 25:1, 10:1, 5:1, 3:1, 2:1, 1:1, 1:2, 1:3, 1:5 or even about 1:10 and ranges thereof, for example, from about 50:1 to about 1:10, from about 50:1 to about 1:5, from about 50:1 to about 1:1, from about 50:1 to about 3:1, from about 50:1 to about 5:1, from about 50:1 to about 10:1, from about 25:1 to about 1:1, or from about 25:1 to about 3:1, are preferred ([0116]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of    Wright et al. is that    Wright et al. do not expressly teach the use of a  monocarboxylate selected from the group consisting of, formate salts, acetate salts, and combinations thereof.  However, Malaquin et al. teach aqueous pesticidal concentrate(abstract) comprising agrochemical enhancers which include ammonium nitrate, ammonium sulfate, sodium chloride and sodium acetate. While these components, alone, may not be pesticidally active, Malaquin et al. teach that  they may be present to enhance the biological efficacy of the pesticide, to reduce the corrosion potential, to lower the freezing point, and/or to enhance the physical stability of the compositions. Thus, for example, Malaquin et al. teach that glyphosate salts may be formulated or tank-mixed with ammonium sulfate as an activity enhancer, whilst magnesium sulfate may be added to paraquat as a purgative. Mixtures of water-soluble agrochemical electrolytes may also be used. Preferred mixtures include mixtures of glyphosate salts with at least one member selected from the group consisting of dicamba, diquat, glufosinate and paraquat ([0056]).   With regards to the limitation of instant claims 40 and 42 wherein Applicant claims the use of potassium acetate, sodium acetate and potassium acetate are both salts of acetic acid.  Thus, it would have been obvious to one of ordinary skill in the art to use potassium acetate as an agrochemical enhancer with the expectation of providing the same benefits of using sodium acetate as taught by Malaquin et al.





Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


    The teachings of Wright et al. and Malaquin et al.  are directed to compositions comprising dicamba.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Wright et al. and Malaquin et al.  to arrive at an herbicidal composition concentrate comprising  a  monocarboxylate selected from the group consisting of, formate salts, acetate salts, and combinations thereof at the time the instant invention was filed, with a reasonable expectation of success.  Malaquin et al. teach that agrochemical enhancers such as sodium acetate  may be present to enhance the biological efficacy of the pesticide, to reduce the corrosion potential, to lower the freezing point, and/or to enhance the physical stability of the compositions. One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having an herbicidal composition wherein the biological efficacy of the pesticide is enhanced, corrosion potential is reduced,  the freezing point is lowered, and/or  the physical stability of the composition is enhanced .   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form the claimed dicamba composition.
.    Lastly, with regards to the limitation of instant claims 1,4,14,17, and19 wherein Applicant claims that the acid equivalent weight ratio monocarboxylate to auxin herbicide is from about 1:10 to about 5:1, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art  to vary the concentration amounts depending on the desired result.   Determining optimal concentrations of the herbicidal components is routine experimentation and is readily practiced by one of ordinary skill.  

Examiner's Response to Applicant’s Remarks

Applicant's arguments, filed July 18, 2022, with respect to the rejection of claims 1-6, 8,9,14 and 16-19 under 35 USC 103 as being unpatentable over Volgas et al. (US PG Publication 2002/0160916A1) in view of Kikugawa et al. (US Patent 8,492,310 B2)have been considered but are moot in view of a new grounds of rejection set forth above.

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617